DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Source Driver for Display Apparatus Preventing Occurrence of Fine Horizontal Line Resulting from Different Data Voltage Charging Ratios.
Claim Objections
Claims 8-9, 15 and 17 are objected to because of the following informalities:
As per claims 8-9, 15 and 17, the limitation “the basis” should be “a basis”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US 20070262941).
As per claim 1, Jan discloses a display apparatus (Fig. 2; [0039]), comprising:
a display panel (#240) including a plurality of horizontal lines each including a plurality of pixels ([0040]; [0042]);
a source driver (#400) configured to generate a timing pulse signal sequentially representing a data charging time of each of the plurality of horizontal lines ([0053]-[0054]), and configured to output a data voltage, having a polarity corresponding to each of the plurality of horizontal lines, to the display panel based on the timing pulse signal ([0051]-[0054]); and
a timing controller (#210) configured to output a polarity control signal representing the polarity of the data voltage corresponding to each of the plurality of horizontal lines, the polarity control signal having a value that is inverted according to n (where n is a positive integer) horizontal line units ([0049]-[0052]), wherein,
when the value of the polarity control signal is inverted, the source driver (#400) generates the timing pulse signal representing the data charging time corresponding to a count value obtained by counting a number of horizontal lines after the polarity of the data voltage is inverted ([0049]-[0052]).
As per claim 2, Jan discloses the display apparatus as claimed in claim 1, wherein:
the data charging time includes a plurality of data charging times ([0053]-[0054]), and
a longest data charging time of the plurality of data charging times corresponds to a smallest count value ([0053]-[0054]).
As per claim 4, Jan discloses the display apparatus as claimed in claim 1, wherein the timing pulse signal includes data charging times of n horizontal lines corresponding to the same polarity for a time corresponding to the n horizontal lines ([0049]-[0054]).
As per claim 5, Jan discloses the display apparatus as claimed in claim 1, wherein the source driver (#400) is configured to:
generate a reference timing pulse signal repeatedly including a certain data charging time at a period corresponding to one horizontal line time ([0050]-[0052]), and
generate the timing pulse signal by changing n number of data charging times in the reference timing pulse signal by n horizontal line units corresponding to the same polarity identified by the polarity control signal ([0050]-[0054]).
As per claim 10, Jan discloses a driving method of a source driver (Abstract; Fig. 4A, #400; [0047]), the driving method comprising:
receiving a polarity control signal representing a polarity corresponding to each of a plurality of horizontal lines of a display panel, the polarity control signal having a value inverted by n (where n is a positive integer) horizontal line units ([0049]-[0052]);
generating a first timing pulse signal including pulses having a certain pulse width at a period corresponding to one horizontal line time ([0060]-[0063]);
generating a second timing pulse signal by varying a rising edge time relative to each of the pulses in the first timing pulse signal, based on the polarity control signal ([0049]-[0054]); and
outputting a data voltage, having a polarity corresponding to each of the plurality of horizontal lines based on the second timing pulse signal, to the display panel ([0049]-[0054]).
As per claim 17, Jan discloses a source driver (Fig. 4A, #400; [0047]), comprising:
a control logic configured to receive a polarity control signal (#POL) representing a polarity corresponding to each of a plurality of horizontal lines of a display panel (#240) and having a value inverted by n (where n is a positive integer) horizontal line units ([0048]-[0052]; where control logic is inherently present), and configured to generate a timing pulse signal sequentially representing a data charging time of each of the plurality of horizontal lines ([0053]-[0055]); and
a buffer (#450) configured to output a data voltage to the display panel (#240) on the basis of the timing pulse signal ([0041]-[0042]; [0048]; [0053]-[0055]), wherein:
the control logic is configured to, when a value of the polarity control signal is inverted, generate the timing pulse signal including a data charging time corresponding to a count value obtained by counting a number of horizontal lines after a polarity is inverted ([0050]-[0054]).
As per claim 18, Jan discloses the source driver as claimed in claim 17, wherein the control logic is configured to generate the timing pulse signal so that a data charging time of a first horizontal line of n number of horizontal lines after a polarity is inverted is a longest data charging time ([0050]-[0055]).
Allowable Subject Matter
Claims 3, 6-9, 11-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display apparatus comprising a source driver configured to generate a timing pulse signal sequentially representing a data charging time of each of the plurality of horizontal lines does not teach or fairly suggest the longest data charging time includes a time for which a data voltage is charged from a middle voltage level, which is between a level of a positive data voltage and a level of a negative data voltage level, to the level of the positive data voltage or the level of the negative data voltage, the source driver is configured to generate the timing pulse signal by delaying a start point of a data charging time of at least one of the n horizontal lines in the reference timing pulse signal based on a delay time corresponding to the count value, the generating of the second timing pulse signal includes: checking a period corresponding to n number of continuous horizontal lines having a data voltage having the same polarity in the first timing pulse signal; and generating the second timing pulse signal by delaying a rising edge time of a pulse of at least one of the n horizontal lines in the checked period, the outputting of the data voltage includes outputting the data voltage in response to a falling edge of each of pulses included in the second timing pulse signal; and stopping the outputting of the data voltage in response to a rising edge of each of the pulses included in the second timing pulse signal, the data charging time of the first horizontal line includes a time for which a data voltage is charged from a middle voltage level, between a level of a positive data voltage and a level of a negative data voltage, to the level of the positive data voltage or the level of the negative data voltage, the control logic is configured to generate a reference timing pulse signal repeatedly including a certain data charging time at a period corresponding to one horizontal line time, and the control logic is configured to generate the timing pulse signal by delaying a start point of a data charging time of at least one of n number of horizontal lines in the reference timing pulse signal based on a delay time corresponding to the count value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622